UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6193


LARRY EDWARD HENDRICKS,

                Petitioner - Appellant,

          v.

HENRY MCMASTER; STATE OF SOUTH CAROLINA,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    David C. Norton, Chief District
Judge. (3:09-cv-01924-DCN)


Submitted:   July 20, 2010                 Decided:   August 11, 2010


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Edward Hendricks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry   Edward    Hendricks     appeals    the   district       court’s

orders adopting the recommendation of the magistrate judge and

denying Hendricks’ petition for a writ of audita querela and

denying reconsideration.        We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.          Hendricks v. McMaster, No. 3:09-

cv-01924-DCN   (D.S.C.      Sept.   17,    2009;   Jan.     14,     2010).      We

dispense   with    oral     argument   because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2